DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 October 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 5-6: “wherein the coating layer includes a synthesis of polyester acrylic resin in which the weight ratio of the polyester and the acryl is 5:5” should read “wherein the coating layer includes a synthesis of polyester acrylic resin in which the weight ratio of polyester and acryl is 5:5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 9-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “the polyurethane-based resin D is prepared by 48g of polycarbonate diol” in line 22. There is no support in the specification for this limitation in the claim. While there is support to recite a polyurethane-based resin D prepared by 48 g of polycarbonate diol having a molecular weight of 2,000 (see instant specification, page 39, lines 5-7), there is no support to broadly recite a polycarbonate diol having any molecular weight. It is suggested that Applicant amend claim 1 to read “the polyurethane-based resin D is prepared by dissolving 60 g of methyl ethyl ketone in 48 g of polycarbonate diol having a molecular weight of 2,000, and adding 40 g of isophorone diisocyanate, 12 g dimethylol propionic acid, and 233 g of water to perform emulsification, then neutralizing with triethylamine and chain extending with isophorone diamine” in place of “the polyurethane-based resin D is prepared by 48g of polycarbonate diol, 60g of methyl ethyl ketone, 40g of isophorone diisocyanate and 12g of dimethylol propionic acid, then 233g of water was added to perform emulsification, neutralized with triethylamine and chain extended with isophorone diamine”.
Claims 4-5, 9-11, and 15 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “the coating layer has transparency of 0 to 5 or 0.1 to 3” in lines 3-4. It is unclear what values are required to meet claim 1 as the claim recites both a broad and narrow range. See MPEP 2173.05(c)(I).
With respect to claim 1, it is unclear what is meant by “wherein the synthesis of polyester acrylic resin B is prepared by adding glycidylethyl(meth)acrylate and methyl (meth)acrylate to polyester resin in a weight ratio of 40:60, the polyester resin A is prepared by ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidyl (meth)acrylate and methyl (meth) acrylate in a molar ratio of 0.5:0.5:0.1:0.9, and the weight ratio of the polyester and the acryl was 5:5”. Does this mean polyester resin A is made by ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidyl (meth)acrylate, and methyl (meth)acrylate? If so, which components correspond to which value in the molar ratio?
Further, it is unclear what is meant by “weight ratio of 40:60”. Is this the ratio of glycidylethyl (meth)acrylate to methyl (meth)acrylate? Or is this the ratio of the two acrylates together to the polyester? If it is the ratio of the glycidylethyl (meth)acrylate to methyl (meth)acrylate, it is suggested that Applicant amend claim 1 to read “by adding glycidylethyl (meth)acrylate and methyl (meth)acrylate, in a weight ratio of 40:60, to polyester resin A” in place of “by adding glycidylethyl (meth)acrylate and methyl (meth)acrylate to polyester resin A in a weight ratio of 40:60”.
It is suggested that Applicant amend claim 1 to read “wherein the polyester acrylic resin B has a weight ratio of polyester and acryl of 5:5, wherein the synthesis of the polyester acrylic resin B is prepared by adding glycidylethyl (meth)acrylate and methyl (meth)acrylate, in a weight ratio of 40:60, to polyester resin A, wherein the polyester resin A is prepared by an esterification reaction of ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 0.5:0.5:0.1:0.9” in place of “wherein the synthesis of polyester acrylic resin B is prepared by adding glycidylethyl (meth)acrylate and methyl (meth)acrylate to polyester resin A in a weight ratio of 40:60, the polyester resin A is prepared by ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid, glycidylethyl (meth)acrylate and methyl (meth)acrylate in a molar ratio of 0.5:0.5:0.1:0.9, and the weight ratio of the polyester and the acryl was 5:5”.
With respect to claim 1, it is unclear what is meant by “the synthesis of polyester acrylic resin C is prepared by ethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid in a molar ratio of 1.0:0.1:0.9, and then adding glycidylethyl (meth)acrylate and methyl (meth)acrylate in a weight ratio of 40:60, and a weight ratio between the polyester and the acryl was 5:5”. Does this mean the ratio of glycidylethyl (meth)acrylate to methyl (meth)acrylate is 40:60? Or is this the ratio of the two acrylates together to the polyester? If it is the ratio of the glycidylethyl (meth)acrylate to methyl (meth)acrylate, it is suggested that Applicant amend claim 1 to read “the polyester acrylic resin C has a weight ratio of polyester and acryl of 5:5, wherein the synthesis of polyester resin C is prepared by adding glycidylethyl (meth)acrylate and methyl (meth)acrylate, in a weight ratio of 40:60, to the esterification reaction product of ethylene glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 1.0:0.1:0.9” in place of “the synthesis of polyester acrylic resin C is prepared by ethylene glycol, sodium sulfonyl isophthalic acid, isophthalic acid in a molar ratio of 1.0:0.1:0.9, and then adding glycidylethyl (meth)acrylate and methyl (meth)acrylate in a weight ratio of 40:60, and a weight ratio between the polyester and the acryl was 5:5”.
With respect to claim 1, it is unclear what is meant by “the polyurethane-based resin E is prepared by ethylene glycol, 2-methyl-1,3-propanediol, adipic acid, isophthalic acid in a molar ratio of 0.5:0.5:0.5:0.5, after that, to 48 g of the polyester resin, adding 60g of methyl ethyl ketone and 40g of isophorone diisocyanate thereto, and then 12 g of dimethylol propionic acid was added thereto, then 233g of water was added to perform emulsification, neutralized with triethylamine and chain extended with isophorone diamine”. To which polyester is does the 48 g refer to? Is it the polyester resin A? The polyester acrylic resin B? The polyester acrylic resin C? Or a polyester created by reacting ethylene glycol, 2-methyl-1,3-propanediol, adipic acid, isophthalic acid in a molar ratio of 0.5:0.5:0.5:0.5? If this last interpretation is correct, it is suggested that Applicant amend claim 1 to read “the polyurethane-based resin E is prepared by dissolving 60 g of methyl ethyl ketone in 48 g of a polyester resin prepared by an esterification reaction of ethylene glycol, 2-methyl-1,3-propanediol, adipic acid, and isophthalic acid in a molar ratio of 0.5:0.5:0.5:0.5, then adding 40 g of isophorone diisocyanate, 12 g dimethylol propionic acid, and 233 g of water to perform emulsification, then neutralizing with triethylamine and chain extending with isophorone diamine” in place of “the polyurethane-based resin E is prepared by ethylene glycol, 2-methyl-1,3-propanediol, adipic acid, isophthalic acid in a molar ratio of 0.5:0.5:0.5:0.5, after that, to 48 g of the polyester resin, adding 60g of methyl ethyl ketone and 40g of isophorone diisocyanate thereto, and then 12 g of dimethylol propionic acid was added thereto, then 233g of water was added to perform emulsification, neutralized with triethylamine and chain extended with isophorone diamine”.
With respect to claim 4, the scope of the claim is unclear because the repeating unit synthesis of polyester acrylic resin presently claimed provides a broader polyester acrylic resin than the specific polyester acrylic resin B and polyester acrylic resin C defined in claim 1.
With respect to claim 5, the scope of the claim is unclear because the polyurethane-based resin having the groups presently claimed is broader than the specific polyurethane-based resin D and polyurethane-based resin E defined in claim 1. For instance, neither polyurethane-based resin D nor polyurethane-based resin E have a sulfonate group.
Claims 9-11 and 15 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Response to Arguments
Due to the cancellation of claims 8 and 13, the claim objections to claims 8 and 13 are withdrawn.
Due to the amendment to claim 11, the claim objection to claim 11 is withdrawn.
Due to the cancellation of claims 6, 8, and 13-14, the 35 U.S.C. 112(a) rejections of claims 6, 8, and 13-14 are withdrawn.
Due to the cancellation of claims 6, 8, and 14, the 35 U.S.C. 112(b) rejections of claims 6, 8, and 14 are withdrawn.
Due to the amendment to claim 15, the 35 U.S.C. 112(b) rejection of claim 15 is withdrawn.
Due to the cancellation of claim 13, the 35 U.S.C. 112(d) rejection of claim 13 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                    
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787